                                                                               Case 3:20-cv-00468-RCJ-CLB Document 46 Filed 03/08/21 Page 1 of 3



                                                                           1

                                                                           2

                                                                           3

                                                                           4

                                                                           5

                                                                           6

                                                                           7

                                                                           8

                                                                           9
                                                                          10
              100 WEST LIBERTY STREET, TENTH FLOOR • RENO, NEVADA 89501




                                                                          11
~ CARANO




                                                                                                           UNITED STATES DISTRICT COURT
                                                                          12
                         PHONE 775.788.2000 • FAX 775.788.2020




                                                                                                                      DISTICT OF NEVADA
                                                                          13
                                                                               REUBEN RICHARDS, an individual, and                    Case No. 3:20-cv-00468
                                                                               ROBERT GOLDBERG, an individual,
                                                                          14
                                                                                                      Plaintiffs,
   McDONALD




                                                                          15
                                                                                      vs.                                               ORDER FOR DISMISSAL WITH
                                                                          16                                                                   PREJUDICE
                                                                               TAHOE REGIONAL PLANNING AGENCY;
                                                                          17   MARSHA BERKBIGLER, individually and in
                                                                               her capacity as a Governing Board Member of
                                                                          18   the Tahoe Regional Planning Agency; and
                                                                               GONOWABIE PROPERTIES, LLC, a Nevada
                                                                          19   limited liability company,

                                                                          20                          Defendant.

                                                                          21
                                                                                      Plaintiffs, REUBEN RICHARDS, an individual, and ROBERT GOLDBERG, an
                                                                          22
                                                                               individual (“Plaintiffs”), by and through Plaintiffs’ counsel, Courtney G. Forster, Esq., of The
                                                                          23
                                                                               Gunderson Law Firm, Defendants, TAHOE REGIONAL PLANNING AGENCY (“TRPA”) and
                                                                          24
                                                                               MARSHA BERKBIGLER, by and through their counsel, Debbie A. Leonard, Esq., of Leonard
                                                                          25
                                                                               Law PC, and John L. Marshall, Esq., General Counsel, Tahoe Regional Planning Agency, and
                                                                          26
                                                                               Defendant GONOWABIE PROPERTIES, LLC (“Gonowabie”), by and through its counsel,
                                                                          27
                                                                               McDonald Carano LLP, and Feldman Thiel LLP, hereby stipulate and agree that this lawsuit,
                                                                          28
                                                                               including all claims asserted and issues raised in this lawsuit, shall be dismissed with prejudice.
                                                                                STIPULATION AND ORDER FOR DISMISSAL
                                                                                WITH PREJUDICE                                   1
                                                                               Case 3:20-cv-00468-RCJ-CLB Document 46 Filed 03/08/21 Page 2 of 3



                                                                           1          Gonowabie and Plaintiffs agree to bear their own attorney’s fees and costs of this lawsuit.

                                                                           2   Gonowabie acknowledges that Gonowabie’s indemnity obligations to TRPA under the LLA

                                                                           3   Permit require it to pay all fees and costs of TRPA and Berkbigler associated with this lawsuit and

                                                                           4   agrees to do so. Gonowabie further acknowledges and agrees that its indemnity obligations to

                                                                           5   TRPA, including its Board members, shall continue in force after the dismissal of this lawsuit.

                                                                           6   Plaintiffs shall not be responsible for any fees and costs incurred by TRPA and Berkbigler,

                                                                           7   including but not limited to any fees and costs associated with the administrative record.

                                                                           8          Dated this 5th day of March 2021.

                                                                           9                                                McDONALD CARANO LLP

                                                                          10
                                                                                                                            By:                                    _____
              100 WEST LIBERTY STREET, TENTH FLOOR • RENO, NEVADA 89501




                                                                          11
~ CARANO




                                                                                                                                  William A.S. Magrath II, Esq. NSBN 1490
                                                                                                                                  Sarah Ferguson, Esq., NSBN 14515
                                                                          12                                                      100 West Liberty St., 10th Floor
                         PHONE 775.788.2000 • FAX 775.788.2020




                                                                                                                                  Reno, NV 89501
                                                                          13                                                      Telephone: (775) 788-2000
                                                                                                                                  wmagrath@mcwlaw.com
                                                                          14                                                      sferguson@mcwlaw.com
   McDONALD




                                                                          15
                                                                                                                                 FELDMAN THIEL LLP
                                                                          16                                                     Lewis S. Feldman, Esq. NSBN 421
                                                                                                                                 Kara L. Thiel, Esq. NSBN 10453
                                                                          17                                                     P.O. Box 1309
                                                                                                                                 Zephyr Cove, NV 89448
                                                                          18                                                     Tel: 775-580-7431
                                                                                                                                 lew@fmttahoe.com
                                                                          19                                                     kara@fmttahoe.com
                                                                                                                            Attorneys for Defendant Gonowabie Properties,
                                                                          20                                                LLC

                                                                          21          Dated this 5th day of March 2021.

                                                                          22                                                THE GUNDERSON LAW FIRM
                                                                          23

                                                                          24                                                By:   /s/ Courtney G. Forster ____________
                                                                                                                                 Courtney G. Forster, Esq. NSBN 10775
                                                                          25                                                     3895 Warren Way
                                                                                                                                 Reno, NV 89509
                                                                          26                                                     Telephone: (775) 829-1222
                                                                                                                            Attorneys for Plaintiffs Reuben Richards and
                                                                          27                                                Robert Goldberg

                                                                          28
                                                                                STIPULATION AND ORDER FOR                         2        Case No. 3:20-cv-00468
                                                                                DISMISSAL WITH PREJUDICE
                                                                               Case 3:20-cv-00468-RCJ-CLB Document 46 Filed 03/08/21 Page 3 of 3



                                                                           1            Dated this 5th day of March 2021.

                                                                           2
                                                                                                                            LEONARD LAW P.C.
                                                                           3

                                                                           4                                                By: /s/ Debbie A. Leonard                _____
                                                                                                                                Debbie A. Leonard, Esq. (SBN 8260)
                                                                           5                                                    955 South Virginia Street, Suite 220
                                                                                                                                Reno, NV 89502
                                                                           6                                                    Telephone: (775) 964-4656
                                                                                                                                 John L. Marshall, Esq. (SBN 6733)
                                                                           7                                                     General Counsel
                                                                                                                                 Tahoe Regional Planning Agency
                                                                           8                                                     P.O. Box 5310
                                                                                                                                 Stateline NV 89449-5310
                                                                           9                                                     Telephone: (775) 588-4547

                                                                          10                                                Attorney for Defendants Tahoe Regional Planning
                                                                                                                            Agency and Marsha Berkbigler
              100 WEST LIBERTY STREET, TENTH FLOOR • RENO, NEVADA 89501




                                                                          11
~ CARANO




                                                                          12
                         PHONE 775.788.2000 • FAX 775.788.2020




                                                                                                                            IT IS SO ORDERED:
                                                                          13

                                                                          14                                                ___________________________
                                                                                                                            UNITED STATES DISTRICT JUDGE
   McDONALD




                                                                          15
                                                                                                                            DATED: March 8, 2021.
                                                                          16

                                                                          17

                                                                          18

                                                                          19

                                                                          20

                                                                          21

                                                                          22

                                                                          23

                                                                          24

                                                                          25

                                                                          26
                                                                          27
                                                                               4813-8921-5711 V.1

                                                                          28
                                                                                STIPULATION AND ORDER FOR                       3        Case No. 3:20-cv-00468
                                                                                DISMISSAL WITH PREJUDICE
